Citation Nr: 0514925	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-19 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
epididymitis, currently rated 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral foot 
disorder.

6.  Entitlement to service connection for a disorder 
manifested by memory loss, to include as secondary to PTSD.

7.  Entitlement to service connection for a disorder 
manifested by joint pains, muscles aches, and arthritis, to 
include as secondary to chronic low back pain.

8.  Entitlement to service connection for a skin disorder.

9.  Entitlement to service connection for a left leg disorder 
to include as secondary to chronic low back pain.

10.  Entitlement to service connection for a gastrointestinal 
disorder.

11.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in March 1989 with over 
20 years active military service.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO

The issues of entitlement to service connection for 
hypertension, headaches, smoking and drinking, left side 
renal cysts, cholelithiasis, as well as, whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for tuberculosis were 
subjects of the statement of the case furnished the veteran 
in June 2003.  However, the veteran has not filed a 
substantive appeal with regard to these issues.  
Consequently, they will not be addressed by the Board due to 
lack of appellate jurisdiction.  See 38 C.F.R. § 20.200 
(2004).

In December 2004, the veteran appeared at the RO and 
proffered testimony in support of his claim via a video 
conference hearing before the undersigned Veterans Law Judge, 
sitting in Washington DC.  A transcript of the veteran's 
testimony has been associated with his claims file.

Subsequent to the December 2004 hearing, additional evidence 
pertinent to the veteran's claim for PTSD has been submitted 
by the veteran directly to the Board.  This evidence has not 
been previously considered by the RO.  However, the veteran 
has waived such initial consideration in a written statement 
dated in December 1994.  See 38 C.F.R. § 1304(c) (2004).  
Nevertheless, in view of he action taken below with respect 
to the claim for PTSD, initial consideration of this evidence 
should be undertaken. 

In the statement dated in December 2004, the veteran also 
raised the issue of entitlement to service connection for 
hearing loss.  This issue has not been developed for 
appellate review and is referred to the RO for action deemed 
appropriate.

The issues of service connection for PTSD, a low back 
disorder based on a de novo review of the record, tinnitus, 
and bilateral foot and left leg disorders and a disorder 
manifested by joint pains, muscles aches, and arthritis, 
secondary to the low back disorder, and memory loss secondary 
to PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic epididymitis is manifested by 
complaints of pain.

2.  The veteran three internal hemorrhoids are manifested by 
complaints of bleeding two or three times a month.  

3.  There is no competent medical evidence of record which 
relates any current skin or a gastrointestinal disorder, to 
include a hiatal hernia, to service.  

4.  Service connection for a low back disorder was denied by 
an unappealed RO determination in April 1997.

5.  Evidence received subsequent to the April 1997 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.
  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic epididymitis are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 7523, 7525 (2004).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 7336 (2004).  

3.  Skin and gastrointestinal disorders, to include a hiatal 
hernia, were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  The unappealed April 1997 rating decision, which declined 
to reopen the claim for service connection for a low back 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002).

6.  The evidence received since the April 1997 rating 
decision is new and material and the claim for the benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is applicable in this case because the veteran's 
claim was filed after August 29, 2001, the effective date of 
the amendment; specifically, his petition to reopen a claim 
of service connection for a low back was received at the RO 
in October 2001. 66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a June 2003 statement of 
the case and a supplemental statement of the case dated in 
September 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  

Further, in an October 2002 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  In March 
2005 further evidence consisting of VA progress notes and 
statements from the veteran's spouse, son, service 
colleagues, and acquaintances was received directly by the 
Board.  No additional evidence appears forthcoming.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Increased Ratings 

Factual Background.

The veteran's service medical records show that the veteran 
was evaluated and treated in service for epididymitis on 
multiple occasions.  Hemorroids were treated in March 1974.  
He was noted on his December 1988 medical examination for 
service retirement to have positive tenderness on testicular 
examination as well as recurrent testicular pain.

On the veteran's initial post service VA examination in March 
1997, it was noted that the veteran had sustained a straddle 
injury to his testes in 1985 and was treated conservatively 
up until the time he retired from service.  The veteran said 
that he has sought no medical treatment for this disorder 
since his service retirement.  On physical examination, the 
testes were bilaterally descended and of normal size and 
contour.  Epididymitis was mildly prominent on the right.  
Unilateral orchialgia after a saddle injury was the 
diagnosis.  Rectal examination was conducted with no 
reference to hemorroids.

In April 1997 the RO granted service connection for chronic 
epididymitis-orchitis and hemorroids, rated 10 percent and 
noncompensably disabling.  These evaluations have remained in 
effect.

A VA colorectal screening in September 2001 reported that 
endoscope visualization of the internal sphincter revealed 
internal hemorrhoids. 

The veteran received treatment at military, VA and private 
facilities from 1997 to 2004 for various disorders.  The 
veteran was seen at a VA outpatient treatment clinic in 
August 2000 primarily with complaints of back pain.  He 
further complained of urgency of urination.  On genital 
urinary examination, he denied hematuria, frequency, or 
dysuria.  On rectal examination, the veteran was guaiac 
positive with no nodules or masses.  A VA progress note dated 
in September 2001 notes that the veteran reported that he 
doesn't think terazosin was helping much.  It was further 
noted that the veteran still urinates about 3 times in the 
night.  A March 2002 treatment record notes on a review of 
systems that the veteran has no trouble urinating on 
terazosin.

When examined at a VA outpatient clinic October 2002, the 
veteran's testes were normal on genetalia examination and 
that the spermatic cord and epididymis were palpable.  On 
rectal examination, hemmoccult was negative.  There was no 
fissures or ulceration.

A VA examination was conducted in January 2003.  At that time 
the veteran reported that he got pain in both the testes from 
time to time and experienced constant pain with erection.  He 
said that he had a frequency of urine of four times in the 
day and two times during the night.  It was noted that he was 
not incontinent.  It was noted that the veteran was diagnosed 
with internal hemorrhoids in 1969.  He reported that he had 
bleeding two or three times a month and used Preparation H.  
He said that he does not have a sphincter control problem and 
does not wear any diapers.  He reported constant testicular 
pain when he is bending and when he is lifting.  

On physical examination, both testes were normal.  The 
spermatic cord and epididymis were palpable.  There was no 
swelling or fluid collection in the scrotum.  There was an 
epididymal cyst on the left side.  He was nontender.  On 
rectal examination, hemoccult stool was negative.  There was 
no fissure or ulceration.  Proctoscopic examination showed 
hemorroids at the 3 o'clock and 9 o'clock positions and also 
at the 7 o'clock position.  Blood studies showed no evidence 
of anemia. The diagnoses were internal hemorrhoids and 
recurrent epididymitis.  

On a VA review of systems in June 2003, the veteran, with 
respect to the genitor-urinary system, reported no nocturia, 
urgency, burning, blood or pus in urine, leaking, or trouble 
starting.

At his videoconference hearing in December 2004, the veteran 
described the extent and nature of his hemrroidal condition.  
He said that he has problems with his hemorroids at least 
once or twice every two weeks "or something like that."  He 
said that it was hard for him to sit and that he requires the 
daily use of Preparation H to prevent daily itching and 
swelling.  With respect to his epididymitis, the veteran 
testified that he experiences intermittent pain and swelling.  
He said that he voids two or three times during the day and 
two or three times during the night.  He added that he also 
has "a little leaking problem."

Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history. 38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment. 38 C.F.R. § 4.10. Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's statements and testimony are competent evidence 
with regard to the description of the symptoms of his 
disorders.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating.

Chronic Epididymitis

Epididymo-orchitis is to be rated as a urinary tract 
infection, with tubercular infections to be rated in 
accordance with 38 C.F.R. §§ 4.88b or 4.89. 38 C.F.R. § 
4.115b, Diagnostic Code 7525. 

Urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management are assigned a 10 percent 
rating.  Urinary tract infection with evidence of recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management is assigned a 30 
percent rating. 38 C.F.R. § 4.115a.

Complete atrophy of both testes is assigned a 20 percent 
rating, while complete atrophy of one testis is assigned a 
noncompensable rating. 38 C.F.R. § 4.115b, Diagnostic Code 
7523.

Upon review of the evidence presented in this case, the Board 
notes that while the veteran reports intermittent testicular 
pain, and some problems with incontinence, there is no 
competent medical evidence of record that indicates the 
appellant experiences recurrent symptomatic urinary tract 
infections requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management, or that both testes are completely 
atrophied. 

Therefore, the Board is unable to identify a basis to grant a 
higher rating for the appellant's chronic epididymitis, 
either under Diagnostic Code 7525 or under Diagnostic Code 
7523.  The Board finds that the preponderance of the evidence 
is against the veteran's claim.  Accordingly, an increased 
rating is not warranted.

Hemorrhoids

Diagnostic Code 7336 provides for the evaluation of 
hemorrhoids.  A noncompensable disability rating is provided 
for mild or moderate hemorrhoids.  A 10 percent disability 
rating is warranted for large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent disability is called for 
in cases involving persistent bleeding and with secondary 
anemia all with fissures.  38 C.F.R. Part 4, Diagnostic 
Code 7336.  

The veteran has reported bleeding two or three times a month 
and the use of Preparation H.  The recent VA examination 
showed the presence of three internal hemorrhoids.  However, 
the examination showed no evidence of the large or 
thrombotic, irreducible hemorrhoids with excessive tissue, 
evidencing frequent recurrences, required in order to receive 
a 10 percent evaluation under Diagnostic Code 7336.  

In addition, the medical evidence has not shown that the 
veteran's hemorrhoids have resulted in impairment of 
sphincter control of the rectum and anus under Diagnostic 
Code 7332, stricture of the rectum and anus under Diagnostic 
Code 7333, prolapse of the rectum under Diagnostic Code 7334, 
or anal fistula under Diagnostic Code 7335.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, an increased 
rating is not warranted.


Service Connection 

Factual Background

The service medical records show that in September 1972 the 
veteran complained of indigestion, burning sensation, and 
cramps.  Possible ulcer was the diagnostic impression.  The 
veteran was prescribed Donnatal and Mylanta.  In May 1974 the 
veteran was evaluated and treated for sunburn resulting in 
small blisters across the shoulders.  On the veteran's 
medical examination for service retirement in December 1988, 
a clinical evaluation of the veteran was negative exclusive 
of positive tenderness on testicular examination.  

On VA examination in March 1997, the veteran reported a long 
history of chronic heartburn.  He said that between 1987 and 
1988, he had a couple of vomiting episodes and that he still 
vomits, occasionally.  He also reported occasional epigastric 
pain, which he said comes on whenever he has exacerbation of 
his chronic heartburn.  He denied ever having an upper 
gastrointestinal series (UGI) or an 
esophagogastroduodenoscopy (EGD).

Physical examination showed he weighed a 180 pounds.  He 
weighed 201 pounds prior to back surgery last year.  An 
examination showed that the veteran's abdomen was flat, soft, 
and nontender.  Normoactive bowel sounds were appreciated.  
No masses were palpable.  The examiner stated that there was 
no evidence of gastric ulceration or duodenal ulceration.  He 
added that the veteran does have classic symptoms of 
gastroesophageal reflux disease.

The veteran received treatment at private facilities during 
1996 and 1997 primarily for his low back disorder.  The 
veteran continued to receive treatment at VA, private, and 
military facilities through 2004 for various disorders.

In August 1998, the veteran was seen at a military outpatient 
clinic with complaints of epigastric burning pain for 15 
years.  An UGI series disclosed barium flows readily through 
the esophagus into the stomach without evidence of esophageal 
reflux or hiatal hernia.  Normal Upper GI series was the 
diagnostic conclusion.

The veteran was afforded an esophagogastroduodennoscopy (EGD) 
in September 1998 by his service department.  The esophagus 
and duodenum were found to be normal.  The stomach 
inflammation (antritis) was noted as the postoperative 
diagnosis.  Gastroesophageal reflux disease (GERD) was 
diagnosed in April 2000.

In October 2001, the veteran was examined by a military 
physician for complaints of left foot discomfort due to 
itching.  Physical examination revealed a positive area of 
scaling with plaques around the edges.  Questionable left 
foot psoriasis was diagnosed.

In January 2002, the veteran was referred to a VA pain 
clinic.  His complaints include pain in his right foot.  
Following physical and neurologic examinations, lumbar 
radiculopathy and left sacroiliitis were the diagnoses.  

An UGI series afforded the veteran by VA in April 2002 for 
complaints of recurrent reflux, revealed the veteran's 
swallowing function to be normal with the gastroesophageal 
junction at the level of the diaphragm.  The esophagus had a 
normal mucosal pattern and contour.  The duodenal bulb and 
second portion of the duodenum contained thickened folds 
suggestive of duodenitis.

The veteran was afforded a VA Agent Orange examination in 
October 2002.  On this examination the veteran's skin was 
noted to have no rashes.

VA clinical evaluations of the veteran's skin in November 
2002 and June 2003 were reported to show no dry skin and no 
sores on his legs or feet.

At his hearing in December 2004, the veteran provided 
testimony in support of his claims.  The veteran testified 
that he has current stomach problems that originated in 
service.  He said that he is not receiving any current 
treatment for a skin disorder and that to his knowledge his 
physicians have not diagnosed a skin disorder.

Lay statements received in March 2005 essentially relate that 
the veteran has had persistent problems originating in 
service with heartburn and/or his stomach.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.   

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

In addition, certain chronic diseases to include arthritis, 
and duodenal ulcer will be presumed to have been incurred in 
or aggravated by service if manifested to a compensable 
degree within the first post service year, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Skin Disorder

The service medical records show that in May 1974 the veteran 
was seen for sunburn resulting in small blisters across the 
shoulders.  However, the remaining treatment records reflect 
no evidence of a skin disorder.  Additionally, at the time of 
the retirement examination the skin was evaluated as normal.  
The first post service clinical evidence of a skin disorder 
was in 2001 when questionable left foot psoriasis was 
diagnosed.  This is 11 years after service.  Additionally, 
there is no medical evidence of record which relates the 
psoriasis to the veteran's period of service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  As such, service 
connection is not warranted.

Gastrointestinal Disorder, to Include a Hiatal Hernia  

The service medical records show that in September 1972 the 
veteran complained of indigestion, burning sensation, and 
cramps.  Possible ulcer was the diagnostic impression.  
However, an ulcer was not subsequently clinically confirmed 
during active duty.  Additionally, the service retirement in 
December 1988 found no evidence of a gastrointestinal 
disorder.  

The first post service clinical evidence of a 
gastrointestinal disorder was in 1997 when the veteran gave a 
history of heartburn during a VA examination.  However, this 
is more than 7 years after service. Subsequently gastritis 
and GERD were diagnosed.  A duodenal ulcer has not been 
clinically demonstrated.  Additionally, there is no medical 
evidence of record which relates the current gastrointestinal 
disorders to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As such, service connection is not warranted.


New and material Evidence to Reopen the Claim for Service 
Connection for a Low Back Disorder

Factual Background

The veteran's claim for entitlement to service connection for 
a low back disorder was initially denied by an unappealed RO 
rating action dated in November 1989.  The veteran 
application to reopen this claim based on the submission of 
new and material evidence was thereafter denied by an 
unappealed RO rating action dated in April 1997. 

The evidence on file at the time of the April 1997 rating 
decision is briefly summarized.

The service medical records show that the veteran in 
September 1981 was referred to physical therapy for a 2-week 
history of low back pain, which had gotten worse.  It was 
noted that his low back pain had a gradual onset without any 
known injury.  Acute low back strain was diagnosed.  On a 
periodic medical examination in August 1983, the veteran was 
noted to have a positive history of low back pain.  The pain 
was further noted to be chronic and to intermittently radiate 
down the right leg.  On the veteran's December 1988 medical 
examination for service retirement chronic low back pain of 
18 years duration was listed as a diagnosis.

Based on the above, the RO in November 1989 denied service 
connection for a low back disorder on the basis that a low 
back condition was shown on the veteran's medical examination 
for service retirement.  The veteran was notified of that 
decision and his appellate rights.  He did not appeal that 
decision which is final.  38 U.S.C.A. § 7105.

Subsequent private medical records received in February 1997 
showed that in September 1996 the veteran underwent a 
laminectomy and diskectomy for a herniated nucleus pulposis 
at L4-5 and L5-S1.

The veteran's initial post service VA examination in March 
1997 recorded that the veteran had a longstanding history of 
low back pain for which he has had recent surgery.

In a letter dated in April 1997, a private chiropractor 
reported that the veteran started to experience bouts of low 
back pain in 1988 and in August 1996, following a flare-up of 
back pain, he sought chiropractic care.  This physician 
found, following clinical and radiological examinations, that 
the veteran diagnoses included subluxation of the lumbar 
spine, sacroiliac joint subluxation, lumbar disc syndrome, 
and sciatica due to disc displacement.

The RO in April 1997 denied the veteran's attempt to reopen 
his claim for service connection for a low back disorder.  At 
that time the RO essentially determined that new and material 
evidence showing a chronic back disorder attributable to 
service had not been submitted.  The veteran was notified of 
that decision and his appellate rights.  He did not appeal 
that decision which is now final. 38 U.S.C.A. § 7105.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.

However, the appellant may reopen his claim by submitting new 
and material evidence. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence submitted since the April 1997 rating 
decision includes statements testimony from the veteran's 
spouse, son, service colleagues, and acquaintances which 
collectively recall that the veteran suffered from 
symptomatology consistent with a low back disorder while on 
active duty, which became gradually worse following service.

Analysis

This additional evidence is new as it was neither previously 
of record or considered by the RO in May 1990.  Moreover, 
presuming its credibility, the new evidence supports the 
veteran's contention that he has a chronic low back disorder 
as a result of events in service and has persisted to the 
present.  The recently received lay statements relates to the 
specific matter of whether there is a relationship between 
the veteran's current low back disorder and his service, and 
it is therefore material evidence that must be considered in 
order to fairly decide the merits of the veteran's claim for 
major depression with anxiety.  Having determined that new 
and material evidence has been submitted; the veteran's 
previously denied claim for service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


ORDER

An increased evaluation, in excess of 10 percent, for chronic 
epididymitis is denied.

An increased (compensable) evaluation for hemorrhoids is 
denied.

Service connection for a skin disorder is denied.

Service connection for a gastrointestinal disorder, to 
include a hiatal hernia is denied.

New and material evidence having been received, the claim for 
service connection for a low back disorder is reopened; to 
this extent only the appeal as to this issue is granted.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD, which he alleges results from a stressor he experienced 
while in Vietnam.  At his hearing, the veteran testified that 
around March/April 1970, "on the way back from Rach Gia," 
his company transited through a small village that had 
recently been mortared by enemy forces and he observed "body 
parts of a couple of kids and grownups and stuff like that."   
He said at the time he was stationed in the Mekong Delta at 
Baklu with the 194th MP Company, which he indicated was 
attached to and reported to the 1st Signal Brigade.  

Our preliminary review of the record discloses that the 
veteran has been diagnosed as having PTSD by a VA physician 
and is attending a PTSD treatment program.

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).

The Board also notes that the evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending on whether 
the veteran engaged "in combat with the enemy". 

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran had 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.   See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence.  No further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory", i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 19 Vet. 
App. 128, 146 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  I

If VA determines that either the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain "credible supporting evidence from 
any source" that corroborates the veteran's testimony or 
statements.  See Cohen, 10 Vet. App. at 147.  Significantly, 
the veteran has not testified nor otherwise identified any 
direct combat-related stressors nor has he otherwise asserted 
that he was engaged in combat.

Although the veteran has been diagnosed as suffering from 
PTSD by VA physicians in April 2003 and thereafter, this 
diagnosis appears to be predicated upon the veteran's 
uncorroborated account of in-service stressful events.  As 
such, prior to adjudication of the veteran's claim, the Board 
finds that additional development is warranted.  

Furthermore, in light of the action taken above regarding the 
veteran's claim for service connection for a low back 
disorder, any current decision with respect to this issue 
must be based on a de novo review of the record.  Here we 
note that service medical records show evaluation and 
treatment referable to low back pain of a chronic nature.  
The post service clinical records, recently received lay 
statements as well as the veteran's testimony relate 
complaints of back pain since service as well as evaluation 
and treatment for back pathology since 1996. 

 During his hearing the veteran testified that he was exposed 
to loud noises during his lengthy military career, including 
artillery explosions and small arms fire.  As a result this 
noise cause his tinnitus.  As such the Board finds that a 
specialized VA examinations are warranted.  

He further testified that his bilateral foot and left leg 
disorders and a disorder manifested by joint pains, muscle 
aches, and arthritis were caused by his back disorder.  He 
also stated that the memory loss was a manifestation of the 
PTSD.  .

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
provide him an additional opportunity to 
furnish additional facts about his 
stressors to include the stressor 
concerning the mortar attack on a 
Vietnamese village, such as the date to 
within 60 days and location of the 
incident and, units involved, if 
possible.   

2.  The RO should prepare a summary of 
any claimed stressor(s) reported by the 
veteran, which may be verifiable, to 
include any additional information 
furnished by the veteran, which should be 
sent to USASCRUR, 7798 Cissna Road, Site 
101, Springfield, VA 22150- 3197.  

The USASCRUR should be requested to 
provide any information available which 
might corroborate the veteran's 
stressor(s) and identify any other 
sources, which may have pertinent 
information.    

3.  If a stressor is verified, a VA 
examination by a psychiatrist should be 
conducted to determine the nature and 
severity of the reported PTSD and the 
claimed memory loss caused by the PTSD. 
The claims folder must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiner that only the 
stressor(s) which has been verified by 
the RO or by the Board may be used as a 
basis for a diagnosis of PTSD.

If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the verified in-service 
stressors.  The examiner should also 
indicate whether the reported memory loss 
if present is a manifestation of the 
PTSD.  A complete rational of any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO should schedule a 
VA examination by an orthopedist to 
determine the nature, severity, and 
etiology of any current low back 
disorder, a left leg disorder, bilateral 
foot disorders and disorders manifested 
by joint pains, muscle aches, and 
arthritis (claimed as secondary to the 
low back disorder).  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed clinical 
history and to ask the veteran to 
identify the joints he is claim service 
connection.  

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not (i. e. 
probability of 50 percent) any current 
low back disability diagnosed is related 
to the veteran's period of active duty?  

If yes, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not (i. e. probability of 50 
percent) any a left leg disorder, 
bilateral foot disorders, and disorders 
manifested by joint pains, muscle aches, 
and arthritis as identified by the 
examiner, if diagnosed, were caused by or 
are aggravated by the low back disorder

A complete rationale for any opinion 
rendered should be included in the 
report.

5.  A VA examination should be conducted 
by an ear specialist to determine the 
etiology of the reported tinnitus.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  It is requested 
that the examiner obtain a detailed 
inservice and post service history of 
noise exposure and the veteran's 
medications (the examiner's attention is 
directed to the military audiological and 
ear consultation report dated in August 
2001).  

If tinnitus is diagnosed, it is requested 
that the examiner render an opinion as to 
whether it is as likely as not (i. e. 
probability of 50 percent) that the 
tinnitus is related to service, to 
include the inservice acoustic trauma, 
versus post service trauma, or 
medications.  

A complete rationale for any opinion 
rendered should be included in the 
report.

6.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the veteran's claims, 
to include service connection on a 
secondary basis.  If the benefits sought 
are not granted the veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


